DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.
Status of the Claims
In the amendment dated 09/24/2020, the following has occurred: Claim 11 has been amended. Claims 1-10 are withdrawn from consideration. 
Claims 1-19 are pending.
Claim Interpretation
Regarding claim 11, in light of the specification, the limitation “a third member to…keep covered each of the second member and the first member” is interpreted by the examiner as --a third member covers each of the second member and first member where the third member’s bottom surface is in contact with both the second member’s surface and first member’s surface--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “a third member….to keep covered each of the second member and the first member” has a time element associated with it. It is unclear if “keep covered” means there may be a time in the method where the first and second member would become uncovered. The specification does not provide any additional guidance for what “keep covered” means, and one of ordinary skill in the art would not reasonably apprised the scope of the invention. For the purpose of examination, it will be interpreted by the examiner to mean – a third member….to cover each of the second member and the first member --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (JP S61183430 A) in view of Locke et al.’s non-patent literature (“Laser metal deposition defined,”) – cited and attached in the Applicant’s 08/02/2018 IDS and Han (JP 05271898 A).
Regarding claim 11, Nishihara teaches a method for manufacturing a composite member, the method comprising: placing a first member (shaft 1, Fig. 1) composed of a first metal material (the screw, i.e. shaft, is conventionally made of “maraging steel,” par. 1 lines 24-25) in a machining area of a machine tool configured to perform subtractive machining (the shaft (1’) has a blade forming groove 11 which is spirally bored on the surface of the shaft material, par. 1 lines 72-73, Fig. 2; since the shaft is drilled to create the spiral grooves 11, it is clear that the shaft is placed in a machining area of a machine tool, or drill that machines the shaft (1’) to form the grooves 11); 
adding a second metal material (spiral grooves are filled with sintering material powder, par. 1 line 66) on a surface of the first member in the machining area (spiral grooves 11 are on the surface of the shaft (1’), Fig. 2; where the process of filling the grooves 11 with powder is performed in the same area in which machining was done to create the grooves 11 in the first place),
removing a portion of a second member (blades, where the filled in spiral grooves are subjected to hot isostatic sintering to form the second member or blades and the desired screw is obtained by carving or cutting out the blades, par. 1 lines 68-71) composed of the added second metal material in the machining area;
wherein a metal (steel) that forms the first metal material is a different type of metal than a metal (nickel based alloy, par. 1 lines 34-35) that forms the second metal material.
However, Nishihara does not disclose adding said second member using additive manufacturing employing directed energy deposition as an additive manufacturing process;

and wherein the third member is composed of the metal that forms the first metal material or is composed of a metal that forms the third metal material different from the metal of the first metal material and the metal of the second metal material.
Locke discloses a laser metal deposition process (hereinafter called LMD) used for metal cladding. Locke discloses, under “An overview of the technology, its advantages, and applications” on page 1, that LMD is beneficial for applying metal to existing tools and components in layers for improving the service life of those tools (page 1, under “Using LMD to reduce manufacturing costs”).
See the paragraph under “Advantages of a metallurgical bond,” which states -“Depending on the application, individual materials or powder mixtures consisting of different materials can be used, allowing the properties of the new layer to be very precisely defined. Iron, cobalt, titanium, and nickel alloys, as well as materials containing carbide, are all applicable.... Increase the wear resistance of the component surface.” See Figure 2, which shows the advantages of cladding.
Han discloses a method of laser cladding an injection screw and manufacturing a third member (coating metal to a surface of an injection screw, page 4 par. 14) in the machining area using the additive manufacturing (laser cladding, page 3 par. 1) to keep covered each of the second member (the cladding area can be on the surface area of 31, 32, and 33 which are surface area of the screw’s thread, Fig. 4, page 6 par. 32) and the first member (the cladding area can also include the area 34 which is the surface of the screw’s shaft, Fig. 4, page 6 par. 32) after the removing of the portion of the second member,

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishihara by applying the teachings of Locke, i.e. eliminating the hot isostatic process disclosed in Nishihara, and instead, using LMD to fill Nishihara’s grooves, and after performing a machining operation (i.e. equivalent to the “removing” step of claim 11) apply the teachings of Han to use laser cladding to coat the screw shaft and thread with a metal coating. Doing so would have the benefit of increasing the wear and corrosion resistance of the screw (page 3 par. 2, Han)


    PNG
    media_image1.png
    306
    878
    media_image1.png
    Greyscale

Regarding claim 12, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 11. Furthermore, Nishihara teaches comprising manufacturing the first member by cutting a workpiece (the shaft (1’) has a blade forming groove 11 which is spirally bored on the surface of the shaft material, par. 1 lines 72-73, Fig. 2; since the shaft is drilled to create the spiral grooves 11, it is clear that the shaft is placed 
Regarding claim 13, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 12. Furthermore, Nishihara teaches wherein in adding the second metal material, the second metal material is added to a cut portion (spiral grooves 11) of the workpiece (spiral grooves are filled with sintering material powder, par. 1 line 66).
Regarding claim 16, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 11. Furthermore, Nishihara discloses wherein the second metal material (tungsten carbide, par. 1 lines 60-61, where the attached AZO datasheet states that tungsten carbide has a thermal conductivity ranging between 28-88 W/mK) has a thermal conductivity higher than a thermal conductivity of the first metal material (maraging steel, where an example maraging alloy steel from American Elements has a thermal conductivity of 25.5 W/mK, data sheet attached).
Regarding claim 17, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 11. Furthermore, Nishihara teaches wherein the second metal material (tungsten carbide, par. 1 lines 60-61) has a first strength (sufficient wear resistance, where the broadest reasonable interpretation of a material’s strength can include ability to resist wear, par. 1 lines 81-82), wherein the first metal material has a second strength (steel has a different strength than tungsten carbide), and wherein the first strength is greater than the second strength (maraging steel does not have good wear resistance, which is the reason for adding the second metal material, therefore it is interpreted by the examiner that the wear resistance of tungsten carbide is stronger than the wear resistance of maraging steel, par. 1 lines 20).
Regarding claim 18, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 11, further comprising: manufacturing the first member by using the machine tool to form one or more grooves (the shaft (1’) has a blade forming groove 11 which is spirally bored on the surface of the shaft material, par. 1 lines 72-73, Fig. 2; since the shaft is drilled to create the spiral grooves 11, it is clear that the shaft is placed in a machining area of a machine tool, or drill that machines the shaft (1’) to form the grooves 11, Nishihara) on the surface of the first member (spiral grooves 11 are on the surface of the shaft (1’), Fig. 2, Nishihara), wherein in adding the second metal material, the second metal material is added to the one or more grooves (where LMD is used to filled in the spiral grooves and create the blades, Locke, as discussed in the mapping in claim 11).
Regarding claim 19, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 11. Furthermore, Nishihara teaches wherein the first metal material is steel (maraging steel), and wherein the second metal material is one of a copper alloy, aluminum alloy, and a nickel-based superalloy (the base metal of a Ni-based alloy is mixed with the tungsten carbide, par. 1 lines 60-61).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. in view of Locke, Han, and Keane (US 9186726 B2).
Regarding claim 14, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 11, except further comprising manufacturing the first member by the additive manufacturing.
Keane discloses method of making tools (e.g. drills, mills, etc.) using additive manufacture, further comprising manufacturing the first member by the additive manufacturing (selective laser sintering using metallic powder, Col 11 lines 41-42).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. in view of Locke, Han, and Henn (US 20140124483 A1).
Regarding claim 15, Nishihara in view of Locke and Han teaches the method for manufacturing the composite member according to claim 11, except wherein the directed energy deposition employs laser or electron beam and the machine tool is capable of changing a posture of the first member placed in the machining area, the method for manufacturing the composite member comprising: controlling the posture of the first member such that an angle of application of the laser or the electron beam with respect to a first area in the surface of the first member becomes a first angle in the first area; and controlling the posture of the first member such that an angle of application of the laser or the electron beam with respect to a second area in the surface of the first member becomes a second angle in the second area.
Henn discloses a laser beam deposition process (Fig. 3) for depositing an exterior member on the surface of a tubular shaft (par. 55), wherein the directed energy deposition employs laser or electron beam and the machine tool is capable of changing a posture (the system can rotate the tubular shaft, par. 51) of the first member placed in the machining area, the method for manufacturing the composite member comprising: 
controlling (tubular shaft 40 is rotated for the heater 56 to warm the fusion area, par. 83, Fig. 3) the posture of the first member such that an angle (the laser beam is shown to have 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishihara in view of Locke to incorporate the teachings of Henn and use their laser deposition process to rotate the shaft while laser printing structures on the shaft. Doing so would have the benefit of using additive manufacturing on a member without materially degrading the engineering parameters of the member during the deposition and layering process (par. 6, Henn). 
Response to Arguments
Applicant's arguments, see Remarks, filed on 9/24/2020, with respect to the rejection(s) of claim 11 under U.S.C. § 103 have been fully considered and are not persuasive. See U.S.C. § 103 rejection made on Nishihara in view of Locke and Han.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761